 Case 3:18-cv-01374-TWR-AGS Document 436 Filed 03/16/21 PageID.16508 Page 1 of 3



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   PERSIAN GULF INC., Individually and                Case No.: 15-CV-1749 TWR (AGS)
     on Behalf of All Other Similarly Situated,
12
                                       Plaintiff,       Lead Case No. 18-CV-1374 TWR (AGS)
13                                                      (consolidated with Case No. 18-CV-1377
     v.                                                 TWR (AGS))
14
     BP WEST COAST PRODUCTS LLC, et
15                                                      ORDER GRANTING JOINT
     al.,
                                                        MOTION AND STIPULATION RE
16                                 Defendants.          PROTOCOLS FOR MOTIONS FOR
17                                                      SUMMARY JUDGMENT AND
     RICHARD BARTLETT, et al.,                          DAUBERT MOTIONS
18   Individually and on Behalf of All Others
19   Similarly Situated,                                (No. 15-CV-1749 ECF No. 588;
                                      Plaintiffs,        No. 18-CV-1374 ECF No. 435)
20
21                                              v.
     BP WEST COAST PRODUCTS LLC, et
22
     al.
23                                 Defendants.
24
25
26         Presently before the Court is the Joint Motion and Stipulation re Protocol for
27   Summary Judgment and Daubert Motions (“Joint Mot.,” No. 15-CV-1749 ECF No. 588 &
28   No. 18-CV-1374 ECF No. 435) filed by Plaintiff Persian Gulf Inc.; Consumer Plaintiffs

                                                     1
                                                     Case Nos. 15-CV-1749 TWR (AGS), 18-CV-1374 TWR (AGS)
 Case 3:18-cv-01374-TWR-AGS Document 436 Filed 03/16/21 PageID.16509 Page 2 of 3



1    David Rinaldi, Joshua Ebright, and Paul Lee; and Defendants BP West Coast Products
2    LLC (“BP”); Chevron U.S.A. Inc. (“CUSA”); Tesoro Refining & Marketing Company
3    LLC (“Tesoro”); Equilon Enterprises LLC (d/b/a Shell Oil Products US) (“Shell”); Exxon
4    Mobil Corporation and ExxonMobil Refining & Supply Co. (“ExxonMobil”); Valero
5    Marketing and Supply Company (“Valero”); and Phillips 66 and Alon USA Energy, Inc.
6    (“Alon”).
7          Good cause appearing, the Court GRANTS the Joint Motion. As stipulated among
8    the Parties, any motions for summary judgment to be filed by the Parties regarding claims
9    asserted by Plaintiff Persian Gulf Inc. (Lead Case No. 18-CV-1374 TWR (AGS)) and the
10   Consumer Plaintiffs (Case No. 18-CV-1377 TWR (AGS)) SHALL BE SUBJECT to the
11   following protocols:
12         1.     Defendants CUSA, Phillips 66, Shell, and Valero MAY FILE a joint
13   memorandum to address issues common to all Defendants (the “Joint Memorandum”),
14   which SHALL NOT EXCEED sixty (60) pages for the opening and opposition briefs and
15   thirty (30) pages for the reply brief;
16         2.     Defendants BP, ExxonMobil, Alon, and Tesoro MAY EACH FILE
17   supplemental briefs or separate motions and memoranda addressing legal and factual issues
18   specific to them or not covered in the Joint Memorandum and SHALL USE the notice of
19   joinder procedure as appropriate, with such briefs or separate motions and memoranda TO
20   BE LIMITED as follows:
21                a.     Defendants BP and ExxonMobil MAY FILE a notice of joinder in the
22         Joint Memorandum and supplemental briefs not to exceed ten (10) pages each;
23                b.     Defendants Alon and Tesoro MAY FILE separate motions for
24         summary judgment and supporting memoranda not to exceed twenty (20) pages each
25         and notices of joinder in the Joint Memorandum as appropriate; and
26                c.     The page limits for any opposition brief for a supplemental brief or
27         separate motion and memoranda SHALL BE THE SAME as the number of pages
28         in the opening brief; and

                                                2
                                                Case Nos. 15-CV-1749 TWR (AGS), 18-CV-1374 TWR (AGS)
 Case 3:18-cv-01374-TWR-AGS Document 436 Filed 03/16/21 PageID.16510 Page 3 of 3



1          3.     Any motion for summary judgment by Plaintiffs SHALL BE JOINT and
2    SHALL NOT EXCEED sixty (60) pages for the opening and opposition briefs and thirty
3    (30) pages for the reply brief.
4          As further stipulated among the Parties, the Parties each MAY FILE two separate
5    Daubert motions: one to address the opinions of liability experts, and one to address the
6    opinions of damages experts. The Daubert motions MAY BE BRIEFED separately from
7    the summary judgment motions, and any Daubert motions to be filed by the Parties
8    SHALL BE SUBJECT to the following limits:
9          1.     Briefing on the Parties’ Daubert motion regarding the Parties’ liability experts
10   SHALL COMPLY with the page limits set forth in Civil Local Rule 7.1.h; and
11         2.     Briefing on the Parties’ Daubert motion regarding the Parties’ damages
12   experts SHALL NOT EXCEED thirty-five (35) pages for the opening and opposition
13   brief and twenty (20) pages for the reply brief.
14         Finally, the Court SETS a hearing on the motions for summary judgment and
15   Daubert motions for July 28, 2021 at 1:30 p.m. in Courtroom 3A. As stipulated among the
16   Parties, the motions SHALL BE BRIEFED on the following schedule:
17         1.     Opening briefs SHALL BE FILED by April 2, 2021;
18         2.     Opposition briefs SHALL BE FILED by May 28, 2021; and
19         3.     Reply briefs SHALL BE FILED by July 2, 2021.
20         IT IS SO ORDERED.
21
22   Dated: March 16, 2021
23
24
25
26
27
28

                                                  3
                                                  Case Nos. 15-CV-1749 TWR (AGS), 18-CV-1374 TWR (AGS)
